Citation Nr: 0724993	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  03-26 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to an increased disability rating for 
residuals of a gunshot wound to the right hand, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1968 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  In that decision, the RO denied service connection 
for cervical spine and right shoulder disabilities, and 
continued the previously assigned evaluation of 50 percent 
for the service-connected residuals of a gunshot wound to the 
right hand.  

The issue of entitlement to a disability rating greater than 
50 percent for the service-connected residuals of a gunshot 
wound to the right hand will be addressed in the REMAND 
portion of the decision below and is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  

At the Travel Board hearing conducted in May 2006, it was 
explained to the veteran that a Board decision dated in 
November 1974 had affirmed the RO's reduction of the rating 
for the service-connected right hand disability from 70% to 
50%.  Hearing transcript (T.) at 7-8.  That Board decision 
also confirmed the RO's determination that special monthly 
compensation based upon the loss of use of the right hand was 
no longer warranted.  At the May 2006 hearing, the veteran 
was advised, in response to his questions, that he may 
challenge the November 1974 Board decision on the basis of 
clear and unmistakable error (CUE).  T. at 9.  The veteran's 
representative stated that he and the veteran would "discuss 
it later."  T. at 9.  A review of the claims folder does not 
reveal that any CUE motion has been filed, and hence, this 
issue is not presently before the Board.  

However, at the May 2006 hearing, the veteran also testified 
that he currently cannot use his right hand as a result of 
his service-connected right hand disability.  Hearing 
transcript (T.) at 3-7, 10, 12.  The Board construes this 
testimony as a current claim for special monthly compensation 
based upon the loss of use of the right hand.  This issue, 
which is not inextricably intertwined with the current 
appeal, is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  By a February 2002 rating action, the RO denied service 
connection for cervical spine and right shoulder 
disabilities.  

2.  Following receipt of notification of the February 2002 
decision, the veteran perfected a timely appeal with respect 
to the denial of service connection for cervical spine and 
right shoulder disabilities.  

3.  In a written statement received at the personal hearing 
conducted in May 2006, the veteran expressed his desire to 
withdraw the issues of entitlement to service connection for 
cervical spine and right shoulder disabilities from appellate 
review.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal, to 
include the issues of entitlement to service connection for 
cervical spine and right shoulder disabilities, by the 
veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2006).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2006).  

By a February 2002 rating action in the present case, the RO, 
in pertinent part, denied service connection for cervical 
spine and right shoulder disabilities.  Following receipt of 
notification of that decision, the veteran perfected a timely 
appeal with respect to the denial of these service connection 
claims.  In a statement received at the personal hearing 
subsequently conducted at the RO in May 2006, the veteran 
expressed his desire to withdraw these service connection 
issues from appellate review.  

In view of the veteran's expressed desires, the Board 
concludes that further action with regard to these service 
connection claims is not appropriate.  38 U.S.C.A. § 7105(d) 
(West 2002); 38 C.F.R. § 20.204 (2006).  The Board does not 
have jurisdiction over these withdrawn issues and, as such, 
must dismiss the appeal of these claims.  See 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2006).  


ORDER

Service connection for a cervical spine disability is 
dismissed.  

Service connection for a right shoulder disability is 
dismissed.  


REMAND

The RO has evaluated the service-connected residuals of a 
gunshot wound to the veteran's right hand, by analogy, to 
impairment resulting from paralysis of the median nerve.  
According to the applicable diagnostic code, severe 
incomplete paralysis of the median nerve of the major 
extremity warrants the assignment of a 50 percent rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2006).  The next 
higher evaluation, 70 percent, which is the highest rating 
allowable pursuant to this Code, requires evidence of 
complete paralysis of the median nerve.  Complete paralysis 
of the median nerve is manifested by inclination of the hand 
to the ulnar side, more than normal extension of the index 
and middle fingers, considerable atrophy of the muscles of 
the thenar eminence, the thumb in the plane of the hand 
("ape hand"), incomplete and defective pronation, absence 
of flexion of the index finger and feeble flexion of the 
middle finger, an inability to make a fist, index and middle 
fingers which remain extended, inability to flex the distal 
phalanx of the thumb, defective opposition and abduction of 
the thumb at right angles to the palm, weakened flexion of 
the wrist, and pain with trophic disturbances.  Id.  

In June 2004, the veteran underwent a VA peripheral nerves 
examination.  At that time, he reported a worsening of his 
right hand symptomatology, including a moderate degree of 
pain in his right hand for the past two to three years as 
well as an intermittent inability to hold objects in his 
right hand.  He indicated that he works at a post office 
where he lifts heavy objects and pushes heavy carts.  
Examination of the veteran's right hand demonstrated a loss 
of the distal two-thirds of the middle finger metacarpal; a 
fracture of the index finger metacarpal; a grip which was 
only 40% of normal and which involved only the use of the 
first, fourth, and fifth fingers; no significant functioning 
of the index finger; an atrophic middle finger which is "not 
of any functional benefit;" a lack of an inch-and-a-half of 
touching the ring and little fingers to the distal palmar 
crease; a lack of three inches of touching the index finger 
to the distal palmar crease; no flexion of the distal 
interphalangeal joint of the index finger; diminished 
sensation to pinprick and vibratory stimulation about the 
second and third fingers; and slight reduction of sensation 
to the thumb.  

The examiner concluded that the gunshot wound to the 
veteran's hand has resulted in residual median nerve damage, 
weakness of the extremity, occasional dropping of objects, as 
well as some pain with range of motion but no additional 
limitation of motion upon repetitive use or flare-ups.  
According to the examiner, however, the effect of this 
condition on the veteran's occupation as a postal employee 
"is that he occasionally drops objects, but for the most 
part he is still able to do a very vigorous kind of activity 
at the post office."  

Subsequently, at the May 2006 personal hearing, the veteran 
testified that, since the June 2004 VA examination, his 
service-connected right hand disability has further increased 
in severity.  T. at 3-7, 9.  According to the veteran's 
testimony, he has progressively lost strength in his right 
arm through the years and now has only 20% of normal strength 
in his right hand.  He also cannot grip and twist a doorknob 
hard enough to open the door, hold a steering wheel 
sufficiently well enough to drive a car with his right upper 
extremity, tie his shoelaces with his right hand, or handle 
coins with his right hand.  T. at 3, 5-7, 9.  

While the veteran testified that his right hand is not 
completely paralyzed because he "can move . . . [his] 
fingers and stuff," T. at 10, it is noted that other factors 
besides just absence of motion of the digits of the right 
hand are considered when determining the presence of complete 
paralysis of the median nerve.  Such additional factors 
include, for example, inclination of the hand to the ulnar 
side, considerable atrophy of the muscles of the thenar 
eminence, an "ape" hand (with the thumb in the plane of the 
hand), incomplete and defective pronation, an inability to 
make a fist, weakened flexion of the wrist, and pain with 
trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (2006).  Furthermore, the veteran's representative 
has asserted that the matter of extraschedular evaluation has 
not been previously raised and considered.  T. at 11.  
Consequently, a remand is required for purposes of affording 
the veteran an additional VA examination to determine the 
current nature and extent of his service-connected residuals 
of a gunshot wound to his right hand.  

Moreover, when asked at the May 2006 personal hearing if he 
was receiving treatment for his right hand disability, the 
veteran responded that "they just stopped calling me in . . 
. to do anything."  T. at 11.  Importantly, however, the 
veteran did not provide the approximate date that he had last 
received medical care for his service-connected right hand 
disability.  (The veteran testified that, in the early 1970s, 
he just "put . . . [his] head between . . . [his] legs and 
left" because he was afraid that his disability rating would 
be reduced.  T. at 11-12.  He did not specify, however, 
whether he was referring to an absence of pertinent treatment 
or rather his infrequent filings for increased ratings since 
the reduction in his right hand disability rating in the 
early 1970s.)  

The most recent records of treatment included in the claims 
folder are dated in December 2003.  According to these 
reports, the veteran was evaluated for right upper extremity 
symptoms (including increased problems holding objects in his 
right hand) in April 2003 at the VA Medical Center (VAMC) in 
Dallas, Texas.  To ensure that all available records of right 
hand treatment are associated with the veteran's claims 
folder, the Board believes that, on remand, an attempt needs 
to be made to procure any more recent right hand treatment 
records.  

Accordingly, the case is REMANDED to the Agency of Original 
Jurisdiction (AOJ) for the following actions:

1.  The AOJ should obtain records of any 
treatment that the veteran has received at 
the Dallas, Texas, VAMC for his right hand 
from December 2003 to the present.  All 
such available documents should be 
associated with the veteran's claims 
folder.  If the records are not available, 
that fact should be noted in the claims 
folder.  

2.  Thereafter, the veteran should be 
scheduled for a VA neurological 
examination of his service-connected 
residuals of a gunshot wound to the right 
hand.  The claims folder must be made 
available to the examiner.  All indicated 
studies, if any, should be conducted.  

All pertinent pathology, which is found on 
examination, should be noted in the 
examination report.  In particular, the 
examiner should discuss the presence, 
including extent or absence, of 
*	complete or incomplete paralysis of 
the median nerve
*	inclination of the veteran's right 
hand to the ulnar side
*	more than normal extension of the 
index and middle fingers
*	considerable atrophy of the muscles 
of the thenar eminence
*	an "ape" hand (with the thumb in 
the plane of the hand)
*	incomplete and defective pronation
*	absence of flexion of the index 
finger and feeble flexion of the 
middle finger
*	an inability to make a fist
*	index and middle fingers which remain 
extended
*	inability to flex the distal phalanx 
of the thumb
*	defective opposition and abduction of 
the thumb at right angles to the palm
*	weakened flexion of the wrist
*	and pain with trophic disturbances.  

3.  The AOJ should then re-adjudicate the 
issue of entitlement to a disability 
rating greater than 50 percent for the 
service-connected residuals of a gunshot 
wound to the right hand on both a 
schedular and extraschedular basis.  If 
the decision remains in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on a matter that the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


